 

Case ‘RE (OP Poca “Y PURSE OT D Page1of6

 

 

 

 

GIG CV OM> | orrice Ui
Texas Department of Criminal Justice | Grievance #: _ f Fy itey e rae |
| UGI Reed Date: eB é .
STEP 2 OFFENDER | woncanllling |
GRIEVANCE FORM | eu: SF Coy ~
Offender Name: : TDCJ # Grievance Code: 0
Unit: Housing Assignment: Investigator ID#: _
Unit where incident occurred: Extension Date:
Your Homer) Kel A ECs OnE

 

 

 

 

J :
You must attach the completed Step 1 Grievance that has been signed by the Warden for your Step 2 appeal to be
accepted. You may not appeal to Step 2 with a Step 1 that has been returned unprocessed.

 

Give reason for appeal (Be Specific). 1 am dissatisfied with the response at Step 1 becayse..
TL Howe, Wr. feng Yow Severna Times , kee Lr Cat at Mey last.

As YOu Kuccow Cog (l-a7-03 £ ped aug hobe: C Mek Kase Then L-S-IO

 

Oo Lomen Comer clecteaw, CS7S(. Whlrg OES Ke & Gus wreck D- -J6-20, That
MS btctl, 3 weeks Obker ck Swesery . TL Hoe S.C Soneus KCle

 

i Kleck Bi Scce Tes wrsek, The mee of Bel ok. Bud le MRL
ok Aleck SKovedt Sucre Morrow ASS ¢ Auct (2, Le “fore. Beeg
Lx PBCKEKE: bus Manbaess x amekentiaSs Hat wots Gast fer lors, L. [for
per lec! tia One Sven. occesvacsS o7 JI LT Reperked A (tT LES
Denewoek bs whose ullo beld ue te tc or hse bel Coleesheny, One DP-U(-FP [
LT ttked & Hes NG Calas tery who tld me of Bvere Aerrowthes tat ny
Nak Gud Thad. Tt artd poed Bch + Ssees on Anhas v Gollr she
abeck. tT fhe Lepockodt, Ake S| te talk 4) A.Chet kf whe Cucd
Lelp Wg Sthaat. cus, I Hore Kok Seen, A.Chay HP Suce U-20-3O, TD
Recouths Sears a Or Berber om 2- (o-J{_ whe Relused Jo kee About my
Pevblens Dirt Q Cite Comes vist TL kxow Kogues keel Severe €
Fines te Come Wee, Cense tle Cols ove Moe, Bt nocheal wll KLE
pas or Wisk you were ceed TF bare fad Seah 6 L1meS Kio rm
‘SHLL (lve not hteve swers Qin travuius Ajtbote - Shek ¢ Ike
load ' Kensowns Gs 04FS8%, On DA72 L woke up auc Wwe $ 5 Vow Unpstahle
Shadi ALS At The fBa.totk amucl blmest Fell other t Lis SHowanng, Af About
FiO An, DP weet sfusch Crom muy eck fo mg unis, T Cull wot fel req |
Hwols af All, Lt ws Mad be fimechens At atccss (Zot Heshicss Cra

[1-128 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM - (OVER)

Appendix G
Case 4:20-cv-01115 Document 486 Filed on 02/24/21 in TXSD Page 2 of 6

inc Finns, So ft fell haa My Prusblen,, He Sc audi noowes Gloed
feclical ud Lebt Then £ Hod a Brontisss (Beer Ome ig auch Btlacl
mocdeal., th bil neg Tho WEE Cheniasy These treat auc! Sole Ev-eryoule fua THC
Duneen, L6H Fine, Cause pede Sys F Chg xl Et Fila Fon.
Logos Dot Sele? mg brite Gang Butarwcl wdko You Seat orer [here alte—

 

Offender Signature: Date:

Grievance Response:

He festled at We Corsa Virus [fearins5¢ Sin a€€ Fle H Back Here
gre prakel Saerel, torr S@. a +4 Arowuc 2SO Pa A OfGlee- Drerky Cs
- Cbg. fe . Jaca rt Me fe necle<, - Deane q Kerse Sherlege Caste whe

clic Kot wart fo tlk a Sout - Meck oy df Kunbuwess, SMe rade Fle.
mypotoney yes che Ss, Pornmeawesf feraly S: ‘S
Mier.
(3 JOr Gus , cic! Once, sof Opposes its Peer nvencOng I~ L Lv eng Hal of arS
New SLE MVE (EO Kenn fhe GAS yer / ar Fac€ yor 6e . ACL Because L
sé for mechoeC , , Bk Gary BUtet& ef Bue AkCe., be Thot (5 qssisaredt Fe
fur 5 Cyre~ done. fines wang mss Ggle cl at Anedle Crs other Siok Kisot Tho
(las Come up on fang CHA , Jas wekes Te G7 the sve Léa Shot Tr fehens

Sheakenent “Jats ot +

 

 

 

 

 

 

 

 

 

 

 

 

 

 

fora, rus Cele abso Shedeol That Bons Abusrgy rey Banodiny€ , F WA Frexvibod
Signature Authority: Date:
Returned because: *Resubmit this form when corrections are made. OFFICE USE ONLY
Initial Submission CGO Initials:
LJ 1. Grievable time period has expired. Date UGI Recd:
LJ: 2. IMegible/Incomprehensible.* Date CGO Recd:
ql 3. Originals not submitted. * - (check one)____ Screened ____ Improperly Submitted
Comments:
LI 4. Inappropriate/Excessive attachments.* Date Returned to Offender:
L] 5. Malicious use of vulgar, indecent, or physically threatening language.| 2“! Submission . CGO Initials:
LI 6. Inappropriate.* Date UGI Reed:
Date CGO Recd:
(check one)___ Screened ____Improperly Submitted
Comments:
CGO Staff Signature: _ Date Returned to Offender:
3" Submission CGO Initials:
Date UGI Recd:
Date CGO Recd:
(check one)___ Screened _ Improperly Submitted
Comments:
Date Returmed to Offender:

 

 

 

1-128 Back (Revised 11-2010) ‘ Appendix G
Case 4:20-cv-01115 Document 486 Filed on 02/24/21 in TXSD Page 3 of 6

 

OFFICE USE ONLY

Texas. Department of Criminal Justice |. Grievance #: :

 

 

 

r fo UGI Recd Date: _
S r Ly P by OFFENDER HQ Reed Date:
GRIEVANCE FORM Date Duc:
Offender Name: TDCI # Grievance Code:
Unit: Housing Assignment: Investigator ID#: _
Unit where incident occurred: Extension Date:

 

 

 

 

 

You must attach the completed Step I Grievance that has been signed by the Warden for your Step 2 appeal to be
accepted. You may not appeal to Step 2 with a Step 1 that has been returned unprocessed.

 

Give reason for appeal (Be Specific). J bet, ied ne the oe é at ol”: 1 fe
Og (“Il 5, A. Chere ut rus Cag a WKS Sivenc 4) ne AAA,

Kew TKh weeks muck JL cans atten id US erckred. Sie Mey Bleu cny C “is
Seer to ue (-ISA°, ouch Thwe ane Sarenl witvestes 4 Lis, Ars Cale
2 ol iL WKS Q ~CbacSfaot peel ce.C Chay nowt or Pox Men Fle Bosc. Se a
Ke C/I, Sens feo fel L2- OAC te Ip fay Bircobyl Thott 2 aay

| Abus tice As hecds, Tas 33 Msurd, £2 (wat “thong tote te $0 back Ke

Ay Gott. cud Tika t LC ncutd be Fave . Sr Lin fg a ~ Beeston t

 

She fe of lene fecr , oud cat keto ute ty forms te

 

(Lease (ely Ai.

 

See_trt JAS Fletl LF 21 Sg hud
Lo nee [kelp we ACL Se

 

 

had P DEEP

 

 

 

 

 

 

]-128 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THISFORM © -(OVER)

- Appendix G
Case 4:20-cv-01115 Document 486 Filed on 02/24/21 in TXSD Page 4 of 6

 

 

 

 

 

Offender Signature: Date:

 

 

Grievance Response:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

\. - y so
. i
Signature Authority: 8 : Date:
Returned because: . *Resubmit this form when corrections are made, Lo . OFFICE USE ONLY
. , , Initial Submission CGO Initials:

CI 1. Grievable time period has expired. , . Date UGI Recd:_

C1 2. Mlegible/Incomprehensible.* | © | Date CGO Reed:

Cc] 3. Originals no t submitted. * . . (check one)___ Screened _ Improperly Submitted

; : _| Comments:

LI 4. Inappropriate/Excessive attachments.* . ST * Date Retumed to Offender: -

L] 5. Malicious use of vulgar, indecent, or physically threatening language.| 2” Submission CGO Initials:

[] 6. Inappropriate.* Date UGI Reed:
Date CGO Recd:

(check one)__ Screened ___Improperly Submitted

Comments:

CGO Staff Signature: Date Returned to Offender:
3" Submission CGO Initials:
Date UGI Recd:
Date CGO Recd:

(check one)___ Screened ___Improperly Submitted

Comments:
Date Returned to Offender:

 

 

 

1-128 Back (Revised 11-2010) re Appendix G
ge 5of6

Uovaletfagadlgecgeeeteg EU gS ESL et Med Mp tbo
949/2-AZPUA ITD

Qa) -BNMEZL yy MafpsoZ)
OID XAOS

XL Fe te4eG MONS
ENQPIY¥S'G CS)?

LO

MaAAaNOd .

ea

ee

tt Wocument 486 Filed on 02/24/21 in TXSD. |Pa

        

 

Case 4:20bcyR

ockse 1h 2277

PZ p& Wee AIC |
- pw G2P P7755
SPISI/ BoM LPO

CA fig a pan et ee ee tee

ae - a, wet
wi ~

 
 

 

 

.
a.
i
od
N
3 -
S L.
oO
OD oe
(2 ( ee
fy er
© | CSS C ma 9 OFFERS seKAS *
~ fo —_ muvee oF cre? sv anise
E no en mo
3 cM sor "FD.
3 eae gt\
Oo » pe €° wi ——
a Y ; 5 ystie ate
an see pee . wisvon
a Pai tu Vd lijget TU gee TTT
>

 

 

oO
N
st
oh
@
O

 

 
